DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-8 in the reply filed on 5/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotary shafts must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both the groove I and PCL controller (paragraph 0043).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-efficiency" in claims 1-8 is a relative term which renders the claim indefinite.  The term "high-efficiency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 is unclear what is meant by “the upper head and the upper beam, and the lower head and the lower beam are connected through rotary shafts”. Is the upper head and upper beam connected to the lower head and the lower beam through rotary shafts?  Is the upper head and the upper beam connected to a rotary shaft and the lower head and the lower beam are connected to a rotary shaft?  The Examiner requests that the Applicant please clarify.  For the purpose of examination, the claim can be read either way. 
Claim 2 is indefinite because it is unclear what is meant by groove I.  Is this just saying that this is a first groove?  Is this a specific type of groove to make it a groove I?  It would appear that this is just a first groove.  The Examiner requests that the Applicant please clarify.
Claim 3 is indefinite because it is unclear what is meant by groove II.  Is this just a second groove? Is this a specific type of groove to make it a groove II?  If this is a second groove, claim 3 depends from claim 1 and there is no first groove in claim 1.  claim 3 depends from claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (WO2019/026864A1) in view of Thompson (6,302,315) and Sayama et al. (JP2007-125598A).
Regarding claim 1, Ikeda discloses a double-head double-sided high-efficiency friction stir welding device, characterized by comprising: an upper head and a lower head (tools on top and bottom of workpiece) (figure 1).  Ikeda does not disclose a base; a pair of columns arranged on the base; an upper beam connected with the top ends of the columns, wherein the upper head is arranged on the upper beam; a lower beam connected between the lower ends of the columns, wherein a lower head is arranged on the lower beam and corresponds to the upper head up and down, the columns, the upper beam and the lower beam form a gantry having an integrated structure, the upper head and the lower head can move by a drive device and a transmission mechanism along an X-axis, a Y-axis and a Z-axis and rotate along the Z-axis, the upper head and the upper beam, and the lower head and the lower beam are connected through rotary 
However, Thompson discloses using a gantry with a pair of columns 34, 36 and upper beam 46, a lower beam 42 and a drive device to move in the x, y and z directions.  Thompson discloses a CNC controller 202 used for controlling the apparatus (figure 1, 8, column 4 line 18- column 5 line 25, column 7 line 48 to column 8 line 30).  To one skilled in the art at the time of the invention it would have been obvious to use a gantry structure as taught by Thompson for the two friction stir welding heads of Ikeda to provide support and stability for the two tools and to allow easy movement and alignment of the both the tool and workpiece during the friction stir welding process.  
Thompson does not disclose using vision sensors.  However, Sayama discloses using a camera, C with a friction stir welding tool.  To one skilled in the art at the time of the invention it would have been obvious to use vision sensors/cameras when friction stir welding to ensure that the weld is being performed correctly and that the tool is on the correct path. 
Regarding claim 2, Thompson discloses that a first rail groove is formed in the inner side of the base (tracks 140) (figure 6), and the worktable can conduct horizontal reciprocating movement along the first rail groove2Application No. 16/510,837 Response to Restriction Requirement dated March 23, 2021under the drive of a linear motor or a 

Allowable Subject Matter
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Please see the 112 2nd rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735